                     Case 3:19-mc-80265-TSH Document 2 Filed 10/24/19 Page 1 of 5

AO 88B (Rev, 02/14) Subpoena to Produce Documents. Information, or Objects or to Permit Inspection of Premises in aCivil Action

                                       United States District Court
                                                                          for the

                                                          Northern District of California

        In Re; DMCA Subpoena to Mediolex Ltd,
                               Flaintijf
                                  V.                                                  Civil Action No.



                              Defendant
                                                         m
                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                                                                                             h
To:                                               Copyright Agent, Mediolex Ltd. Legal Department
                          Dzianis Beltyukov, Darzauglu 1, Riga, LV-1012 LATVIA, 0ditor@complaintsboard,com
                                                       (I\aine ofperson to whom this subpoena is directed)

      ^ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
materiaLAII e-mail address, IP address, DNS hostname, account creation tlmestamp and/or other identifying
            Information associated with ComplalntsBoard user accounts used to create and/or upload content at the URLs
            listed in Exhibit A.


  Place: 955 Carolina Street. San Francisco, CA 94107 or in the                         Date and Time;
           alternative, aaron.greenspan@plainsite.org                                                        10/29/2019 5:00 pm


     O Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location setforth below, sothat the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  Place:                                                                               Date and Time:




       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:         10/24/2019

                                   CLERK OF COURT
                                                                                            OR


                                           Signature ofCierk-oijQ0p^ity CJerk                                         Attorney's signature


The name, address, e-mail address, andtelephone number of the attorney representing (name ofparty)                                      pro se party
                                                                                                 , who issues or requests this subpoena, are:

 Aaron Greenspan. 956 Carolina Street. San Francisco, CA 94107, +14156709350, aaron.greenspan@plainsite.org
                                        Notice to the person who issues or requests this subpoena
 Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
 inspection ofpremises before trial, a notice and acopy ofthe subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P, 45(a)(4).
Case 3:19-mc-80265-TSH Document 2 Filed 10/24/19 Page 2 of 5
Case 3:19-mc-80265-TSH Document 2 Filed 10/24/19 Page 3 of 5
Case 3:19-mc-80265-TSH Document 2 Filed 10/24/19 Page 4 of 5
Case 3:19-mc-80265-TSH Document 2 Filed 10/24/19 Page 5 of 5
